                Case 1:11-cr-00936-RJS Document 107 Filed 04/27/20 Page 1 of 5


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-

 CASIMIR GRIFFIN,                                                 No. 11-cr-936 (RJS)
                                                                       ORDER
                                Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the attached letter from Supervisee, addressed to his counsel and copying

the Court. The letter is undated and was received in chambers on April 24, 2020. As Supervisee’s counsel

is due to update the Court on April 30, 2020 as to the status of Supervisee’s state proceeding (Doc. No.

106), IT IS HEREBY ORDERED THAT the letter shall also address Supervisee’s letter at that time.

         As this Court has previously ordered (Doc. No. 96), because Supervisee is represented by counsel,

all future correspondence in this matter shall be submitted by counsel, unless and until Supervisee elects to

forego counsel and proceed pro se. See United States v. Rivernider, 828 F.3d 91, 108 (2d Cir. 2016) (“A

defendant has a right either to counsel or to proceed pro se . . . but has no right to ‘hybrid’ representation,

in which he is represented by counsel from time to time, but may slip into pro se mode for selected

presentations.”).

SO ORDERED.

Dated:          April 27, 2020
                New York, New York
                                                      ___________________________
                                                      RICHARD J. SULLIVAN
                                                      UNITED STATES CIRCUIT JUDGE
                                                      Sitting by Designation
Case 1:11-cr-00936-RJS Document 107 Filed 04/27/20 Page 2 of 5
Case 1:11-cr-00936-RJS Document 107 Filed 04/27/20 Page 3 of 5
Case 1:11-cr-00936-RJS Document 107 Filed 04/27/20 Page 4 of 5
Case 1:11-cr-00936-RJS Document 107 Filed 04/27/20 Page 5 of 5
